The disclosure is objected to because of the following informalities: Page 2, in paragraph [0017], first line therein, note that --, where like features are denoted by the same reference labels throughout the drawings and specification description-- should be inserted after “drawings-- for an appropriate characterization. Page 3, in paragraph [0020], third line therein and in replacement paragraph [0023], 9th line therein, note that --(Figure 1)-- should be inserted after “12” (i.e. paragraph [0020]) and inserted after “10” (i.e. paragraph [0023]), respectively at these instances for consistency with the labeling in that drawing figure. Page 4, in paragraph [0022], 17th line therein and in replacement paragraph [0023], 22nd line therein, it is noted that the recitation of “using the same Figure 3” should be rewritten as --by referring to Figure 3--, respectively at these instances for an appropriate characterization. In replacement paragraph [0024], 4th, 8th & 10th lines therein; page 5, in paragraph [0025], 5th line therein; page 7, in paragraph [0028], 7th line therein; page 7, in paragraph [0029], 5th line therein; in replacement paragraph [0031], 7th & 9th lines therein; page 8, in paragraph [0032], 6th, 7th, 9th lines therein: note that --(Figure 4)-- should be inserted after “38a” (i.e. paragraph [0024], 4th line therein), inserted after “36a” (i.e. paragraph [0024], 8th line therein), inserted after “36b” (i.e. paragraph [0024], 10th line therein; paragraph [0029]), inserted after “42a” (i.e. paragraphs [0025]; [0028]), inserted after “D5” (i.e. paragraph [0031], 7th line therein), inserted after “W5” (i.e. paragraph [0031], 9th line therein, inserted after “48” (i.e. paragraph [0032], 6th line therein), inserted after “W3” (i.e. paragraph [0032], 7th line therein) and inserted after “D7” (i.e. paragraph [0032], 9th line therein respectively at these instances for consistency with the labeling in that drawing figure. In replacement paragraph [0024], 8th, 9th lines therein, note that --(Figure 3)-- should be th line therein) and inserted after “34b” (i.e. 9th line therein), respectively at these instances for consistency with the labeling in that drawing figure. Page 6, in paragraph [0025], 14th line therein and in replacement paragraph [0026], 15th & last lines therein, note that the recitation of “walls … are plated” should be rewritten as --walls … include plated vias--, respectively at these instances for an appropriate characterization. Page 7, in paragraph [0028], third, 11th & 12th lines therein, note that --(Figure 2)-- should be inserted after “30” (i.e. third line therein), inserted after “20” & “22” (i.e.11th line therein) and inserted after “16” (i.e. 12th line therein), respectively at these instances for consistency with the labeling in that drawing figure. In replacement paragraph [0031], 9th line therein, note that --(Figure 6)-- should be inserted after “W4” for consistency with the labeling in that drawing figure. Page 8, in paragraph [0032], second line therein, note that --(Figures 3 and 5)-- should be inserted after “58” for consistency with the labeling in those drawing figure; 7th & 8th lines therein, note that --(Figure 5)-- should be inserted after “W6” (i.e. 7th line therein) and inserted after “D6” (i.e. 8th line therein), respectively at these instances for consistency with the labeling in that drawing figure. Page 9, in paragraph [0034], second & third lines therein and page 9, in paragraph [0036], 7th line therein, note that reference label “54” (i.e. paragraph [0034]) and the recitation of “at locations L” (i.e. paragraph [0036]) are respectively vague in meaning, especially since in the graph of Figure 8 and the views in Figures 4 & 7, to which the corresponding descriptions in these paragraphs pertain do not depict these features and thus appropriate clarification is needed. Page 10, in paragraph [0040], second line therein, note that --as shown in Figure 6-- should be inserted after “respectively” for an appropriate characterization. Page 11, note that the following paragraphs need to be associated with the corresponding drawing figure: paragraphs [0041] & [0042] with respect to --Figure 3--; paragraph [0043] with respect to --Figure 7--; paragraph [0045] with respect to --Figure 1--; and paragraph [0046] with respect to --Figure 2--.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels need to be correspondingly described in the specification description of the indicated drawing figure for clarity and completeness of description: FIG. 2, “54”; FIGS. 7, 9, “40”; FIG. 7 (56, 58, V1); FIG. 8 (m1, m2, m3, Freq (GHz), the values in the legend box); FIG. 9 (32, 34, 36, 38).  Appropriate correction is required.
The drawings are objected to because of the following: In FIGS. 4 & 7, note that a location (L) still needs to be depicted commensurate with the description in paragraph [0036]; In FIG. 8, note that the parameter associated with the vertical axis of the graph still needs to be provided for clarity and completeness of description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-8, 10, 12, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 11 and in claim 16, lines 3 & 4, it is noted that it is unclear whether the respective recitation of the “waveguide bend sections” being “located along a same surface as the dielectric layer” would accurately characterize the location of the “waveguide bend”, at these instances. As evident from FIGS. 3 & 4, it appears that the “waveguide bend” is located in the dielectric layer and it appears that it is the aperture (36a) that is located along a surface of the dielectric layer. Appropriate clarification is needed.
In claim 17, note that it is unclear whether the recitation of the “substrate integrated waveguide” being “located entirely along the same surface” is vague in meaning, especially since it is unclear whether such a limitation accurately characterizes the invention and thus appropriate clarification is needed.
The following claims have been found objectionable for reasons set forth below:

In claim 1 line 4 and in claims 5, 9, 11, 13, line 5 in each claim, note that --the substrate including-- should be inserted after “and”, respectively at these instances for an appropriate characterization.
In claim 8, last line, note that the recitation of “the via walls are plated” should be rewritten as --the plurality of via walls include plated vias-- for an appropriate characterization.
In claim 14, line 3, note that the recitation of “the via walls” should be rewritten as --the pair of the rows of the via walls-- for consistency in claim terminology.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 10, 12, 15-20; 9; 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shimura et al. 
Shimura et al (i.e. FIG. 1) discloses a microstrip-to-waveguide transition (i.e. high frequency module 1), comprising: a substrate having a metal layer (i.e. conductor layer 32a), a ground layer (i.e. conductor layer 32b) and a dielectric layer (i.e. the dielectric plate (31) having a top and bottom surface) disposed between the metal layer (32a) and the ground plane (32b), as per claim 16; a microstrip line impedance transformer (i.e. signal line (41) in conjunction with an island shape metal pad (37) functioning as an impedance transformer with an increase width circular portion, as evident from FIG. 1); a substrate integrated waveguide (i.e. post wall 
Applicant’s arguments with respect to claims 1-4, 6-8, 10, 12, 14, 15 have been considered but are moot in view of the new grounds of rejection.
In addition, the examiner acknowledges applicants’ comments regarding that additional references for certain reference labels are deemed unnecessary, especially given the recognition that like reference labels refer to the same feature throughout the disclosure. Accordingly, in light of applicants’ comments, the examiner is suggesting that an explicit statement to that effect be added to the specification, in the manner set forth above in this Office action. Such a statement, when incorporated into the specification, should obviate the need for many of the specific references that have been repeated in the above Office action. Furthermore, it should be noted that the drawing objections (i.e. regarding location (L) needing to labeled in FIGS 4 & 7 and the vertical axis needing to be labeled in FIG. 8) have not been addressed to the examiners satisfaction and therefore further action is needed. Finally, additional issues of indefiniteness under 35 USC 112, paragraph (b) have been introduced by the nature of amendments made to the claims and thus these issues need to be addressed.
Claims 4, 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee